DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communications through the applicant’s application filed on 08/12/2020.
	
Information Disclosure Statement
IDS submitted on 08/12/2020 has been considered by examiner. A signed and initialed copy is attached hereto.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “natural language processing unit”, “storage unit”, “user interface”, and “search engine” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claim limitations “natural language processing unit”, “storage unit”, “user interface”, and “search engine” (in claim 8) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide the definition of “natural language processing unit”.  It is unclear if the “natural language processing unit” comprises and hardware component/structure.  Similar, the specification do not provide definition of the “storage unit”, and the “search engine”.  It is unclear if the  “storage unit”, and the “search engine” comprises and hardware component/structure.  In the specification, the “user interface” comprises the display unit but it is unclear what the display unit is.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation of “receiving, via a user interface, a section-scoped query configured to search an identified section corresponding to the at least one first section metadata stored in the storage unit without searching an identified section corresponding to at least one second section metadata stored in the storage unit” in lines 7-10.  It is unclear if “an identified section” (that corresponding to the first  section metadata) is the same as “an identified section” (that corresponding to the second section metadata).  If they are the same the limitation is insufficient antecedent basic.  If they are different then the different phrase should be used, e.g. “another identified section”. Claims 8, and 15 recite limitations similar to this limitation and are rejected for the same reason.
Claim 3 recites the limitation "the first content of the first content source is different from the second content of the second content source" in lines 1-2.  There are insufficient antecedent basis for this limitation in the claim.  Claims 10, and 17 recite limitations similar to this limitation and are rejected for the same reason.
Claim 4 recites the limitation "the search engine returns the content from at least one section corresponding to the at least one first section P202002361US01Page 31 of 35metadata in response to content in the at least one section matching the section-scoped query" in lines 1-4.  There are insufficient antecedent basis for this limitation in the claim.  Claims 11, and 18 recite limitations similar to this limitation and are rejected for the same reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites limitations of analyzing at least one content source to identify sections, generating section metadata for each section, storing the section metadata, receiving section scoped query to search a section corresponding the first section metadata without searching a/another section corresponding the second section metadata, analyzing the first section metadata without analyzing the second section metadata.
The limitation of analyzing at least one content source to identify sections, and generating section metadata for each section, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “analyzing”, and “generating” in the context of this claim encompasses the user .  
The limitation of in response to receiving a section-scoped query, searching an identified section corresponding to first section metadata without searching another identified section corresponding second section metadata, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “searching” in the context of this claim encompasses the user looking in the section having metadata.  
The limitation of analyzing the first section metadata without analyzing the second section metadata, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “analyzing” in the context of this claim encompasses the user looking into the first section metadata without looking the second section metadata.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements – using computer to perform storing section metadata and receiving section-scoped query.  The computer in these steps is recited at a high-level of generality (i.e., as a computer performing a generic computer function of storing, receiving) such that it amounts no more than mere instructions to apply the exception using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer to perform the storing and receiving steps amounts to no more than mere instructions to apply the exception using a generic computer.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 
Claims 2-3 recite additional elements of first content source having first sections, second content source having second sections, content of the first content source is different to content of the second content source.  These additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The additional elements that are insufficient to amount to significantly more than the judicial exception.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Claims 4-7 recite additional elements of  the search engine returns the content from at least one section in response to content in the at least one section matching the section-scoped query, wherein the content source is document image, wherein the section metadata includes at least one heading, and displaying the heading on a display unit included with the user interface.  The searching engine and the display unit are recited at a high level of generality of searching and displaying such that it mounts no more than mere instructions to apply the exception using the search engine and the display unit.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The additional elements that are insufficient to amount to significantly more than the judicial exception.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible
Claims 8-20 recite limitation similar to limitations of claims 1-7 and are rejected for the same reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lord (US 2015/0006552).
With respect to claim 1, Lord discloses a computer-implemented method comprising: 
analyzing, via a natural language processing (NLP) unit, at least one content source to identify a plurality of sections containing searchable content
(fig.4A of source document table 44, para.[0047]: document 1 having plurality of sections 1001, 1002,… and column 68 is the content of the sections, text extract from the particular file type is maintained in column 68 for used by searching); 
generating, via the NLP unit, section metadata respective to each identified section included in the at least one content source
(para.[0031]: maintaining records of sources of file portions/sections, and their locations (≈ section metadata) within the source documents, fig.4A of source document table 44, para.[0047]: in table, each record corresponding to a section which provide information of the section e.g. document contain section, unique reference to the section of the document, type of section, text extract from file type (≈ section metadata)); 
storing the section metadata in a storage unit
(para.[0017], [0045]: the database 23 stores tables 42 including source document table 44 which including type of section (≈ section metadata)); 
receiving, via a user interface, a section-scoped query configured to search an identified section corresponding to the at least one first section metadata stored in the storage unit without searching an identified section corresponding to at least one second section metadata stored in the storage unit
(para.[0009]: search selections of interest within source documents, selections of interest are extracted and aggregated into a custom report, para.[0053]: wherein interest are sections of interest, thus searching section(s) of interest without searching other sections that are not interest); and 
based on the section-scoped query, analyzing via a search engine, the at least one first section metadata stored in the storage unit without analyzing the at least one second section metadata
(para.[0047]: text being extracted from particular file types such as PDF/PPT/XLS from the particular page/slide/worksheet is maintained in this column 68 for use by the search function, thus metadata of the section is used for searching).  
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Lord discloses the at least one content source includes a first content source including a first plurality of sections and a second content source including a second plurality of sections, the second content source being different from the first content source (para.[0009], [0031]: plurality documents, each document having section, portions).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Lord discloses the first content of the first content source is different from the second content of the second content source (para.[0005]: library of documents).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 3 and furthermore Lord discloses the search engine returns the content from at least one section corresponding to the at least one first section P202002361US01Page 31 of 35metadata in response to content in the at least one section matching the section-scoped query (fig. 13, para.[0070]: display search result).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 4 and furthermore Lord discloses the first content source is a first document image and the second content source is a second document image (para.[0063]: source documents in other formats, such as images (figures), XLS, PPT, PDF, etc., may be handled).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Lord discloses the section metadata includes at least one heading corresponding to a respective identified section  (para.[0050]: a path of heading titles (e.g., filenames) to point to the correct section).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 6 and furthermore Lord discloses displaying the at least one heading on a display unit included with the user interface (fig. 8 block 202, para.[0063]: the tree of sections can be opened).  
With respect to claim 8, Lord discloses a computer system comprising: 
a natural language processing (NLP) unit configured to analyze at least one content source to identify a plurality of sections containing searchable content 
(fig.4A of source document table 44, para.[0047]: document 1 having plurality of sections 1001, 1002,… and column 68 is the content of the sections, text extract from the particular file type is maintained in column 68 for used by searching)and
to generate section metadata respective to each identified section included in the at least one content source
(para.[0031]: maintaining records of sources of file portions/sections, and their locations (≈ section metadata) within the source documents, fig.4A of source document table 44, para.[0047]: in table, each record corresponding to a section which provide information of the section e.g. document contain section, unique reference to the section of the document, type of section, text extract from file type (≈ section metadata));
a storage unit configured to store the section metadata
(para.[0017], [0045]: the database 23 stores tables 42 including source document table 44 which including type of section (≈ section metadata)); 
a user interface configured to receive a section-scoped query, and based on the section-scoped query search an identified section corresponding to the at least one first section metadata stored in the storage unit without searching an identified section corresponding to at least one second section metadata stored in the storage unit
(para.[0009]: search selections of interest within source documents, selections of interest are extracted and aggregated into a custom report, para.[0053]: wherein interest are sections of interest, thus searching section(s) of interest without searching other sections that are not interest); and 
a search engine that, based on the section-scoped query, is configured to analyze the at least one first section metadata stored in the storage unit without analyzing the at least one second section metadata
(para.[0047]: text being extracted from particular file types such as PDF/PPT/XLS from the particular page/slide/worksheet is maintained in this column 68 for use by the search function, thus metadata of the section is used for searching).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Lord discloses the at least one content source includes a first content source including a first plurality of sections and a second content source P202002361US01Page 32 of 35including a second plurality of sections, the second content source being different from the first content source (para.[0009], [0031]: plurality documents, each document having section, portions).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 9 and furthermore Lord discloses the first content of the first content source is different from the second content of the second content source (para.[0005]: library of documents).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 10 and furthermore Lord discloses the search engine returns the content from at least one section corresponding to the at least one first section metadata in response to content in the at least one section matching the section-scoped query (fig. 13, para.[0070]: display search result).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 11 and furthermore Lord discloses the first content source is a first document image and the second content source is a second document image (para.[0063]: source documents in other formats, such as images (figures), XLS, PPT, PDF, etc., may be handled).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 9 and furthermore Lord discloses the section metadata includes a heading corresponding to a respective identified section (para.[0050]: a path of heading titles (e.g., filenames) to point to the correct section).  
Claim 14 is rejected for the reasons set forth hereinabove for claim 13 and furthermore Lord discloses the user interface displays the headings (fig. 8 block 202, para.[0063]: the tree of sections can be opened).  
With respect to claim 15, Lord discloses a computer program product to control a computer system to selectively target content sections of raw data included in a raw content source, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by an electronic computer processor to control the computer system to perform operations comprising: 
analyzing, via a natural language processing (NLP) unit, at least one content source to identify a plurality of sections containing searchable content
(fig.4A of source document table 44, para.[0047]: document 1 having plurality of sections 1001, 1002,… and column 68 is the content of the sections, text extract from the particular file type is maintained in column 68 for used by searching); 
generating, via the NLP unit, section metadata respective to each identified section included in the at least one content source
(para.[0031]: maintaining records of sources of file portions/sections, and their locations (≈ section metadata) within the source documents, fig.4A of source document table 44, para.[0047]: in table, each record corresponding to a section which provide information of the section e.g. document contain section, unique reference to the section of the document, type of section, text extract from file type (≈ section metadata)); 
storing the section metadata in a storage unit
(para.[0017], [0045]: the database 23 stores tables 42 including source document table 44 which including type of section (≈ section metadata)); 
P202002361US01Page 33 of 35receiving, via a user interface, a section-scoped query configured to search an identified section corresponding to the at least one first section metadata stored in the storage unit without searching an identified section corresponding to at least one second section metadata stored in the storage unit
(para.[0009]: search selections of interest within source documents, selections of interest are extracted and aggregated into a custom report, para.[0053]: wherein interest are sections of interest, thus searching section(s) of interest without searching other sections that are not interest); and 
based on the section-scoped query analyzing via a search engine, the at least one first section metadata stored in the storage unit without analyzing the at least one second section metadata
(para.[0047]: text being extracted from particular file types such as PDF/PPT/XLS from the particular page/slide/worksheet is maintained in this column 68 for use by the search function, thus metadata of the section is used for searching).  
Claim 16 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Lord discloses the at least one content source includes a first content source including a first plurality of sections and a second content source including a second plurality of sections, the second content source being different from the first content source (para.[0009], [0031]: plurality documents, each document having section, portions).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 16 and furthermore Lord discloses the first content of the first content source is different from the second content of the second content source (para.[0005]: library of documents).  
Claim 18 is rejected for the reasons set forth hereinabove for claim 17 and furthermore Lord discloses the search engine returns the content from at least one section corresponding to the at least one first section metadata in response to content in the at least one section matching the section-scoped query (fig. 13, para.[0070]: display search result).  
Claim 19 is rejected for the reasons set forth hereinabove for claim 18 and furthermore Lord discloses the first content source is a first document image and the second content source is a second document image (para.[0063]: source documents in other formats, such as images (figures), XLS, PPT, PDF, etc., may be handled).  
Claim 20 is rejected for the reasons set forth hereinabove for claim 16 and furthermore Lord discloses the section metadata includes a heading corresponding to a respective identified section (para.[0050]: a path of heading titles (e.g., filenames) to point to the correct section), and the operations further comprise displaying that least one heading on a display unit included with the user interface (fig. 8 block 202, para.[0063]: the tree of sections can be opened).
The prior art made of record
The prior art made of record and not relied are considered pertinent to applicant’s disclosure.
Nagarajan (US 2006/007230) discloses each document is divided into sections, scanning sections, segment seconded into image segment and non-image segment, generating index for image segments, responsive to selection of image, displaying document information associated with image segment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



09/26/2022

/THU NGUYET T LE/           Primary Examiner, Art Unit 2162